Citation Nr: 1008836	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  07-30 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
posttraumatic stress disorder (PTSD), currently rated 30 
percent disabling.  

2.  Entitlement to a higher initial disability rating for 
degenerative joint disease of the lumbosacral spine, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1980 to August 
1983 and from February 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.    

The record reveals that a September 2008 rating decision 
denied entitlement to service connection for traumatic brain 
injury (TBI).  The Veteran submitted a timely notice of 
disagreement in June 2009 and the RO issued a Statement of 
the Case in November 2009.  However, the Veteran has not 
perfected an appeal of the issue and, therefore, the Board 
does not have jurisdiction to address it.  See               
38 C.F.R. § 20.200, 20.202.

A hearing was held on January 13, 2010, by means of video 
conferencing equipment with the appellant in Muskogee, 
Oklahoma, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A.                   
§ 7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Reason for remand:  To provide new VA examinations.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R.          § 3.159 (2009).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

Here, with respect to the Veteran's claim of entitlement to a 
higher initial disability for degenerative joint disease of 
the lumbosacral spine, the Board recognizes that the Veteran 
was afforded a VA examination in February 2007.  However, at 
the January 2010 video conference hearing, the Veteran 
asserted that his disability has increased in severity since 
his last examination.  Specifically, he stated that his spine 
was stiff, his range of motion was worse, and that he had a 
period of prescribed bedrest.  See hearing transcript.  As 
such, the Board finds that a new VA examination is in order 
for the purpose of ascertaining the current severity and 
manifestations of the Veteran's service-connected disability.  
See 38 C.F.R. § 3.159 (2009); see also VAOPGCPREC 11-95 
(1995) (a new examination is appropriate when there is an 
assertion of an increase in severity since the last 
examination).  See also Palczewksi v. Nicholson, 21 Vet. App. 
174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 
505- 06 (1998) ("Where the record does not adequately reveal 
the current state of the claimant's disability...the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.").  See 
also Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition, the Board finds that a new VA examination is 
also warranted with respect to the Veteran's claim for a 
higher initial disability rating for PTSD.  The record shows 
that the Veteran was afforded a VA examination in February 
2007.  During the January 2010 hearing, the Veteran testified 
that since his last examination, he experienced conflict at 
work, had hallucinations, heard voices, and had suicidal 
thoughts.  The Board notes that the Veteran is competent to 
describe such symptomatology.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Furthermore, in reviewing the medical 
evidence of record, the Board observes that the recent VA 
treatment records include notations of memory loss, impaired 
judgment, and a September 2009 VA treatment record reveals 
that the Veteran almost had a physical altercation with a co-
worker.  As the Veteran's disability has appeared to increase 
in severity and the Veteran's reported symptoms may result in 
a higher disability rating pursuant to the pertinent rating 
criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411, the 
Board finds that a new examination is necessary to adequately 
reveal the current state of the Veteran's PTSD.  See 38 
C.F.R.                    § 3.159 (2009); see also VAOPGCPREC 
11-95 (1995).  

Finally, the Veteran testified during the January 2010 
hearing that he received workers compensation in 2009 as a 
result of aggravating his back disability during his job as a 
truck driver.  Records related to the Veteran's workers 
compensation claim are not in the claims file and, therefore, 
an attempt should be made to secure any relevant records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records 
from August 2008 through the present.  

2.  The AMC/RO should send the Veteran a 
notification letter, requesting him to 
submit copies of records pertaining to his 
workers compensation claim or submit a 
signed VA Form 21-4142, Authorization and 
Consent to Release Information to the 
Department of Veterans Affairs, containing 
the name and address of any provider or 
agency which has information pertaining to 
the Veteran's workers compensation claim 
and/or treatment records for the claim.  
Upon receipt of a completed form, the 
AMC/RO should make appropriate attempts to 
obtain the records.  All requests for such 
records should be clearly documented in 
the claims file.

2.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service- connected 
degenerative joint disease of the 
lumbosacral spine.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the severity 
of the Veteran's service-connected 
disability.

The examiner should report all signs and 
symptoms necessary for rating the 
Veteran's disability under the rating 
criteria.  In particular, the examiner 
should indicate whether there is any form 
of ankylosis and state the total duration 
of any incapacitating episodes.  The 
examiner should also identify all 
neurological manifestations resulting from 
his service-connected disability.  The 
presence of objective evidence of pain, 
excess fatigability, incoordination, and 
weakness should also be noted, as should 
any additional disability due to these 
factors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  The Veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected PTSD.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner should report all 
signs and symptoms necessary for rating 
the Veteran's disability under the 
applicable rating criteria.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


